ACCEPTED
                                                                    13-15-00083-CV
                                                    THIRTEENTH COURT OF APPEALS
                                                           CORPUS CHRISTI, TEXAS
                                                              4/20/2015 11:40:35 AM
                                                                  DORIAN RAMIREZ
                                                                             CLERK




              No. 13-15-00083-CV       FILED IN
                               13th COURT OF APPEALS
                            CORPUS CHRISTI/EDINBURG, TEXAS
        IN THE COURT OF APPEALS4/20/2015 11:40:35 AM
FOR   THE THIRTEENTH DISTRICT OF    TEXAS
                                 DORIAN E. RAMIREZ
 AT   CORPUS CHRISTI - EDINBURG, TEXAS  Clerk



           RANDOL RENE LOPEZ,
                  Appellant

                        v.

            MARY BALDERRAMA,
                   Appellee



 On appeal from the 197th Judicial District Court
            Of Willacy County, Texas
        In Cause No. 2014-CV-02140-A


              APPELLANT’S BRIEF



                  Julie Balovich
                  Texas Bar No. 24036182
                  TEXAS RIOGRANDE LEGAL AID, INC.
                  114 N. 6th Street
                  Alpine, Texas 79830
                  (432) 837-1199 (phone)
                  (432) 837-9946 (fax)
                  jbalovich@trla.org

                  Attorneys for Appellant
                  IDENTITY OF PARTIES AND COUNSEL

APPELLANT
Randol Rene Lopez

APPELLEE
Mary Balderrama

APPELLANT’S TRIAL COUNSEL
Randol Ree Lopez, pro se



APPELLEE’S TRIAL COUNSEL
Valerie M. Garcia
State Bar No. 24043677
8418 Summer View Court
Harlingen, TX 78552

APPELLANT’S ATTORNEY ON APPEAL
Julie Balovich
TEXAS RIOGRANDE LEGAL AID, INC.
114 N. 6th Street
Alpine, Texas 79830

APPELLEE’S ATTORNEY ON APPEAL
Mary Balderrama, pro se
REDACTED
REDACTED




                                  ii
                           TABLE OF CONTENTS


STATEMENT OF THE CASE                                                      1

STATEMENT REGARDING ORAL ARGUMENT                                          1

ISSUES PRESENTED FOR REVIEW                                                2

STATEMENT OF FACTS                                                         2

SUMMARY OF ARGUMENT                                                        5

ARGUMENT & AUTHORITIES                                                     6

  I.     Appellant did not receive notice of the final hearing as
         required by Texas Rule of Civil Procedure 245 and due
         process.

  II.    Plaintiff produced no evidence to support her claim for relief
         in this post-answer default.

  III.   The trial court's failure to file findings of fact and
         conclusions of law is presumed harmful error.


PRAYER                                                                    10

CERTIFICATE OF SERVICE                                                    10

CERTIFICATE OF COMPLIANCE                                                 11

APPENDIX                                                                  12




                                        iii
                           TABLE OF AUTHORITIES
CASES

Anzaldua v. Anzaldua, 742 S.W.2d 782 (Tex. App.—
      Corpus Christi-Edinburg, 1987, writ denied)                   9

Cisneros v. Regalado Family Ltd. Partnership, No. 13–10–089–CV,
      2011 WL 3366345 (Tex. App.—Corpus Christi–Edinburg,
      Aug. 4, 2011, no pet.) (mem. op.)                             7

Delgado v. Hernandez, 951 S.W.2d 97 (Tex. App.—Corpus Christi
     -Edinburg 1997, no writ.)                                      6

In re P.C., 339 S.W.3d 322 (Tex. App.—El Paso 2011, no pet)         7

LBL Oil Co.v. Int’l Power Services, Inc., 777 S.W.2d 390
     (Tex. 1989) (per curiam)                                       6

Mathis v. Lockwood, 166 S.W.3d 743 (Tex. 2005)                      6

Morales v. Marquis, No. 13-12-00407-CV, 2013 WL 2298469,
     (Tex. App.—Corpus Christi – Edinburg, May 23, 2013, no pet.)   6

Stoner v. Thompson, 578 S.W.2d 679 (Tex. 1979)                      8

CODES AND RULES

TEX. R. APP. P. 9.4                                                 11

TEX. R. APP. P. 26.1(a)(1), (4)                                     1

TEX. R. CIV. P. 21a                                                  7

TEX. R. CIV. P 245                                                  6

TEX. R. CIV. P. 296                                                  9
                                       iv
TEX. R. CIV. P. 297                  9


TEX. R. CIV. P. 306c                 9

TEX. R. CIV. P. 760                  8

TEX. R. CIV. P. 761                  8

TEX. R. CIV. P. 770                  8

Willacy County Local Rules 1.7       7




                                 v
                          STATEMENT OF THE CASE

      This is an appeal from a default judgment granting partition. CR 65. Mary

Balderrama sued seven defendants, including Appellant Randol Rene Lopez,

seeking a judgment for partition and an order of sale for two tracts of land in

Willacy County. CR 6-33. Appellant timely answered the suit. CR 37-38. On

August 20, 2014, a status hearing took place without any written notice to the

parties. RR 1, 5; CR passim. Instead of holding a status hearing, the court rendered

a judgment for partition. RR 6. After the status hearing but before entry of

judgment, Appellant filed a motion to set aside order and a request for findings of

fact and conclusions of law, which extended the time to file appeal. CR 58-64;

TEX. R. APP. P. 26.1(a)(1), (4). The final judgment was signed on September 16,

2014. CR 65-66. This appeal followed.



              STATEMENT REGARDING ORAL ARGUMENT

      The record conclusively establishes that Appellant did not receive notice of

the default hearing and that the judgment was unsupported by evidence.

Accordingly, Appellant does not believe oral argument is necessary to aid the

court’s decisional process.




                                          1
                     ISSUES PRESENTED FOR REVIEW

Issue 1:     Whether the default judgment should be set aside because Appellant
             did not receive notice of the final hearing.

Issue 2:     Whether the default judgment should be set aside because no evidence
             supported the judgment granting partition.

Issue 3:     Whether the trial court’s failure to enter findings of fact and
             conclusions of law prejudiced appellant’s ability present his appeal.



                          STATEMENT OF FACTS

      On May 20, 2014, Appellee Mary Balderrama filed a suit seeking judgment

determining the owners to tracts of real property located in Willacy County and

partition. CR 6. According to her petition and the documents attached in support,

Appellee’s mother, Anita Molina Garza, died intestate on January 1, 2004. CR 12.

At the time of her death, Anita Molina Garza owned the two tracts of real property

in question, comprised of a .88 acre tract with a homestead and another 4.375 acre

tract. CR 12-13. At the time of her death, Anita Molina Garza’s four living

children were Mary Balderrama (Appellee), Janie Garza, Roberto M. Garza, and

Mary Lou Garza. CR 12. Garza also had one child who predeceased her and who

left three living children: Diana Bruttell, Gilberto Garza, Jr., and Roberto Daniel

Garza. CR 12. Janie Garza’s son, Randol Rene Lopez (the Appellant), resided

with Anita Molina Garza at the home on the .88 acre property at the time of her

death and continued to live there since her death. CR 12.

                                          2
      Balderrama named as defendants the three living children of Anita Molina

Garza, the three children of the predeceased son, and Appellant, alleging that all

defendants were “joint owners” in the two tracts of real property. CR 7. With

respect to each owner, she alleged their ownership share but as to Lopez she

asserted his interest was “unknown” because he was claiming ownership of the

property through adverse possession and through gift deeds from Janie Garza (his

mother) and Roberto M. Garza (his uncle). CR 8. She requested the court make a

finding as to Lopez’s ownership interest as part of the partition. CR 8.

      Appellant filed an answer on June 16, 2014. CR 37-38. On the same day,

his mother Janie Garza filed a sworn answer in which she confirmed that she had

granted her interest in the property that she inherited to Appellant. CR 39-40.

Roberto M. Garza also filed an answer on July 21, 2014. CR 51-52. The four other

defendants filed waivers of citation. CR 47, 48, 53, 54.

      On August 20, 2014, a status hearing took place. RR 1. The clerk’s record

reflects no notice of the hearing, CR passim, but Appellee’s trial counsel informed

the court that a status hearing had been set when the court heard a different lawsuit

involving the same parties:

             I wasn’t here the last time that there was a proceeding taken up
      with regards to one of the defendants, Randol Rene Lopez, who had
      filed suit against the Willacy County Sheriff and all of those parties,
      but Your Honor has taken care of that and it was already dismissed.
      And then it was my understanding through that particular suit you set



                                          3
      us here for a status on the petition that was still pending, and my
      clients conveyed that message to me.

             It is also my understanding that Mr. Lopez was also present
      during that hearing when his matter was dismissed and he received
      notice of that hearing as well.

RR 5. Without putting on any evidence, trial counsel then requested a court

order that allowed the Appellee to sell three tracts of land owned by the

Decedent and divide the proceeds five ways. RR 5-6. The request for relief

was granted and final judgment rendered. RR 6-7.

      On August 22, 2014, Appellant moved to set aside the order on the

grounds that he had failed to receive notice of the hearing and that any

notice given in open court in a separate cause was insufficient. CR 58.

Roberto M. Garza also moved to set aside the order, noting that he had not

been present at the hearing in which the court gave notice in open court. CR

55-56. In addition Appellant filed a request for findings of fact and

conclusions of law, specifically requesting findings as to why partition in

kind had not been ordered and findings as to how he received notice. CR 62.

      The final order was thereafter signed on September 16, 2014. CR 65.

The Court found that Anita Garza was the owner of two tracts of land, that

partition in kind was not feasible and could not be obtained fairly and

equitably, and ordered the property sold by public sale and the proceeds

divided among seven heirs, with the three grandchildren receiving their

                                          4
father’s 20% proceeds. CR 65-66. The order does not name Appellant as a

party with interest in the property. CR 65-66. On September 23,2014,

Appellant filed a notice of past-due findings of fact and conclusions of law.

CR 68. On December 12, 2014, within 90 days of the entry of the final

order, Appellant filed an appeal accompanied by affidavit of indigence. CR

88-95. The motion to set aside order was denied on January 21, 2015. CR

99.



                      SUMMARY OF ARGUMENT

      The judgment in this case was entered following a status hearing for which

no written notice issued. Because the case was contested, Rule 245 required that

answering defendants receive 45 days’ notice of final hearing.          Due process

requires that the judgment be set aside and the case remanded for new trial.

      Further, the judgment was supported by no evidence. When a defendant

answers, the plaintiff must introduce evidence to prove her case. In a partition

case, that means proving ownership rights to the property, proving respective

interests in the property, and then proving that partition in kind is not feasible

before a partition for sale may be ordered.        In this case, no evidence was

introduced to support the trial court’s judgment as to the ownership interests of the




                                          5
defendants and in favor of partition by sale over partition in kind. Therefore, the

judgment must be reversed.

      Finally, the trial court failed to enter findings of fact and conclusions of law

despite Appellant’s timely request for findings and timely filing of notice of past

due findings. The law presumes that Appellant was harmed and the judgment must

be reversed.



                          ARGUMENT & AUTHORITIES

I.    Appellant did not receive notice of the final hearing as required by
      Texas Rule of Civil Procedure 245 and due process.

      Once a defendant has appeared in a case, he is entitled to notice of the trial

setting as a matter of due process under the Fourteenth Amendment to the U.S.

Constitution. LBL Oil Co.v. Int’l Power Services, Inc., 777 S.W.2d 390, 390-91

(Tex. 1989) (per curiam). In Texas courts, reasonable notice of not less than 45

days must be given in a contested case. Tex. R. Civ. P. 245. If such notice is not

given, the post-answer default judgment should be set aside. Mathis v. Lockwood,

166 S.W.3d 743, 744 (Tex. 2005) (per curiam); Morales v. Marquis, No. 13-12-

00407-CV; 2013 WL 2298469, at *2 (Tex. App.—Corpus Christi – Edinburg,

May 23, 2013, no pet.)

      The law presumes that a trial court will hear a case only when proper notice

is given. Delgado v. Hernandez, 951 S.W.2d 97, 99 (Tex. App.—Corpus Christi-


                                          6
Edinburg 1997, no writ.) That presumption may be rebutted by other evidence in

the record. Id. Appellant, representing himself pro se, filed an unsworn motion to

set aside order asserting he did not receive written notice. CR 58. The record

conclusively establishes that Appellant received no notice of a final hearing. The

clerk’s record includes no notice of the August 20, 2014, hearing. TEX. R. CIV. P.

21a; Willacy County Local Rules 1.71 (requiring counsel who receives notice from

the trial court of a trial setting provide written notice to all parties and proof of

same to the clerk.). Furthermore, Appellee’s counsel represented to the court the

only notice defendant received was verbal, took place during a hearing in another

cause, and was for a status hearing – not final hearing. RR 5. As a matter of law,

what Appellee’s counsel described is insufficient notice of a trial setting. See In re

P.C., 339 S.W.3d 322, 324-325 (Tex. App.—El Paso 2011, no pet) (finding verbal

notice to a defendant in a hearing on a different motion insufficient). The

judgment must be reversed.



II.      Plaintiff produced no evidence to support her claim for relief in this
         post-answer default.

         A post-answer “default” is not an abandonment of the defendant’s answer

nor an implied confession of issues. Cisneros v. Regalado Family Ltd. Partnership,

No. 13–10–089–CV., 2011 WL 3366345 (Tex. App.—Corpus Christi – Edinburg,

1
    http://www.co.cameron.tx.us/district_clerks/docs/ApprovalofLocalRules.pdf


                                                7
Aug. 4, 2011, no pet.) (mem. op.) Judgment cannot be entered on the pleadings,

and the plaintiff in such cases must still appear to present evidence to prove her

case in spite of the post-answer default by the defendant. Stoner v. Thompson, 578
S.W.2d 679, 682 (Tex. 1979).

      In a hearing on a suit for partition, a court must determine the share or

interest of each joint owner or claimant, whether the property or any part thereof is

susceptible to partition, and if so, must enter a decree directing the partition in

accordance with the owners’ respective shares or interests. TEX. R. CIV. P. 760,

761. The court is only authorized to order partition by sale if it finds that a fair and

equitable division of the real estate cannot be made. TEX. R. CIV. P. 770.

      In this case, Appellee specifically pled for a finding as to Appellant’s

interest or share in the property, conceding that Appellant may be owner of part of

the property due to conveyance. CR 8. But at the default hearing, no evidence was

introduced regarding the respective ownership rights of the parties. RR passim.

Nor was any evidence introduced as to why the property, which comprised 5.237

acres, could not be partitioned in kind among 5 ownership interests. RR passim.

Despite Appellee’s pleading that identified Appellant as a person with a potential

ownership interest, and defendant Janie Garza’s sworn answer confirming that she

had conveyed her 20% interest to Appellant, the final judgment excludes Appellant

as a joint owner with any interest in the property. CR 65-66



                                           8
       There being no evidence to prove up the required elements of partition, the

judgment must be reversed.



III.   The trial court’s failure to file findings of fact and conclusions of law is
       presumed harmful error.

       To the extent that the record is insufficient to support Appellant’s points on

appeal, it is the result of the trial court’s failure to enter findings of fact and

conclusions of law. Appellant timely requested findings of fact and conclusions of

law within two days of the hearing that resulted in a final judgment. CR 62. TEX.

R. CIV. P. 306c (requests for findings of fact filed prematurely are deemed filed on

the day of but subsequent to final judgment); TEX. R. CIV. P. 296. He requested

findings on the very issues presented by this appeal: what notice he received of

final hearing and what evidence was considered to support a finding that partition

in kind was not feasible. CR 62-63. The trial court made no findings in response.

CR passim. Appellant further filed a notice of past due findings when no response

was received within 30 days. TEX. R. CIV. P. 297.

       When a trial court’s failure to file findings of fact injures the presentation of

an appeal, due process requires reversal and remand. Anzaldua v. Anzaldua, 742
S.W.2d 782 (Tex. App.—Corpus Christi-Edinburg, 1987, writ denied) (reversing

judgment in a partition case because the court entered no findings which supported

its denial of partition relief). If Appellant does not prevail on one of his first two

                                             9
issues, he requests that the judgment be reversed due to the trial court’s failure to

make findings of fact as required.


                                        PRAYER

      Wherefore, premises considered, Appellant prays that the judgment be

reversed and remanded to the trial court for a new trial and for such other and

further relief to which he may be entitled.

                                        Respectfully submitted,

                                        Texas RioGrande Legal Aid, Inc.
                                        114 N. 6th Street
                                        Alpine, Texas 79830
                                        Tel: (432) 837-1199
                                        Fax: (432) 837-9946

                                        By: /s/ Julie Balovich
                                            Julie Balovich
                                            State Bar No. 24036182
                                            Attorneys for Randol Rene Lopez


                           CERTIFICATE OF SERVICE

      I certify that a true copy of Appellant’s Brief was served in accordance with

Rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party’s

lead counsel as follows:

      Mary Balderrama
      REDACTED




                                          10
      Method of service: Via certified mail/return receipt requested
      Date of service: April 20, 2015

                                      /s/ Julie Balovich
                                      Julie Balovich


                         CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9.4 of the Texas Rules of Appellate Procedure, I certify that

according to the computer program that assisted me to prepare this document,

without excluding portions of the document as is authorized, shows the word count

of this document to be 1,965 and is therefore in compliance with the rule.


                                              /s/ Julie Balovich
                                              Julie Balovich




                                         11
                              APPENDIX


1.   Final Order

2.   Tex. R. Civ. P. 21a

3.   Tex. R. Civ. P. 245

4.   Tex. R. Civ. P. 296

5.   Tex. R. Civ. P. 297

6.   Tex. R. Civ. P. 760

7.   Tex. R. Civ. P. 761

8.   Tex. R. Civ. P. 770

9.   Willacy County Local Rule 1.7




                                     12
                                  CAUSE NO. 2014-CV-0214-A

  MARY BALDERRAMA,                            §      IN THE DISTRICT COURT
. PLAINTIFF .                                 §
                                              §
.vs.                                          §
                                              §
 MARY LOU GARZA, DIANA                        §      197'h JUDICIAL DISTRICT
 BRUTTELL, GILBERTO GARZA, JR.                §
 ROBERTO DANIEL GARZA,                        §
 ROBERTO M. GARZA, JANIE                      §
 GARZA AND RANDOL RENE                        §
 LOPEZ, DEFENDANTS                                   WILLACY COUNTY, TEXAS


                                         FINAL ORDER

        ON TillS DAY, came to be heard Plaintiffs Original Petition for Partition. And after

due consideration, the Court makes the following findings:

   1. That Anita Molina Garza·Died intestate on January 1, 2004;

   2.    There is currently no administration pending of the Estate of Anita Molina Garza and the

        four year statute oflimitations to petition for administration has passed;

   J. At.the time of her death Anita Molina Garza was survived by the following heirs:

          Mary Balderrama;
          Diana Bruttell, Gilberto Garza, Jr., and Roberto Daniel Garza (Children of Gilberto
          Garza(Deceased);
          Jariie Garza;
        . Roberto M. Garza; and
          Mary Lou Garza

   4. At the time of her death, Anita Molina Garza owned two separate tracts of real property

        in Willacy County, Texas described below as Tract One and Tract Two:



        ~8feli@
        SEP 16 Z014
  ='ilfl~fJl;r~.~~                                                                              65
                  TRACT ONE: Lot 12E-1, Block 25, in the Gulf Coast Irrigation Company
  Subdivision as recorded in volume 2, page 53, Map Records ofWillacy County, Texas and more
  specifically described in the Rios Surveying survey dated June 12, 2008 and attached hereto and
. marked Exhibit "A" which property is known locally as 4876 FM 2845, Lyford, Texas 78569;
  and
                  TRACT TWO: Lot 12E (N PT), Block 25, Part of Tract 4 in the Gulf Coast
  Irrigati·o n Company Subdivision as recorded in volume 2, page 53, Map Records of Willacy .
  County, Texas which property is known locally as 4876 FM 2845, Lyford, Texas 78569 AND
  Consists of 4,35 acres, also identified by the Willacy County Tax Assessor Collector as Property
  ID 13210, GEO number G0400-00-00250-012-0E-O.

   · 5. That partition in kind ·is not feasible and cannot be achieved fairly and equitably;
        therefore there exists a need to order a private sale of said properties.

 IT IS THEREFORE ORDERED DECREED AND ADJUDGED that Plaintiffs Petition for .
 Partition is in all things GRANTED and the Court Orders the following:

        1. That the above referenced properties be placed for public sale by the Willacy County
           Sheriff;
        2. That the Willacy County Sheriffs office notify Plaintiff and Defendants of the time
           and place of the sale;                                                                  .
        3. That after said sale, the proceeds of the sale be returned to the Court for distribution
           as follows:
                A. Mary Balderrama, daughter: 20%
                B. Mary Lou Garza, daughter: 20%
                C. Diana Bruttell, Gilberte Garza, Jr., and Roberto Daniel Garza, grandchildren.
                113 of20% each= 6.666 (as children ofGilberto Garza, Deceased)
                D. Roberto M. Garza, son: 20%
                E. Janie Garza, daughter: 20%
        4. That .Plaintiff will be reimbursed for all expenses incurred by Plaintiff for filing
            fees, costs and expenses and attorney's fees to be determined by the Court at the
            time of distribution;                                           ·
        5. That any person occupying the premises comply with this Order and peacefully
           allow .for the sale of the subject properties and abandon the premises no later than
           (IO) days before the date of sale.


· Signed and ent~red on this~ day of       ~ , 2014 in Willacy County, Texas.
           (,     .




                                             ~~
                                              HOt;d8li3L()iJe~


                                                                                                   66
Rule 21a. Methods of Service, TX R RCP Rule 21a




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 1. General Rules (Refs & Annos)

                                            TX Rules of Civil Procedure, Rule 21a

                                                 Rule 21a. Methods of Service

                                                           Currentness


(a) Methods of Service. Every notice required by these rules, and every pleading, plea, motion, or other form of request required
to be served under Rule 21, other than the citation to be served upon the filing of a cause of action and except as otherwise
expressly provided in these rules, may be served by delivering a copy to the party to be served, or the party's duly authorized
agent or attorney of record in the manner specified below:


  (1) Documents Filed Electronically. A document filed electronically under Rule 21 must be served electronically through the
  electronic filing manager if the email address of the party or attorney to be served is on file with the electronic filing manager.
  If the email address of the party or attorney to be served is not on file with the electronic filing manager, the document may
  be served on that party or attorney under subparagraph (2).


  (2) Documents Not Filed Electronically. A document not filed electronically may be served in person, mail, by commercial
  delivery service, by fax, by email, or by such other manner as the court in its discretion may direct.


(b) When Complete.


  (1) Service by mail or commercial delivery service shall be complete upon deposit of the document, postpaid and properly
  addressed, in the mail or with a commercial delivery service.


  (2) Service by fax is complete on receipt. Service completed after 5:00 p.m. local time of the recipient shall be deemed served
  on the following day.


  (3) Electronic service is complete on transmission of the document to the serving party's electronic filing service provider.
  The electronic filing manager will send confirmation of service to the serving party.


(c) Time for Action After Service. Whenever a party has the right or is required to do some act within a prescribed period after
the service of a notice or other paper upon him and the notice or paper is served upon him by mail, three days shall be added
to the prescribed period.


(d) Who May Serve. Notice may be served by a party to the suit, an attorney of record, a sheriff or constable, or by any other
person competent to testify.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Rule 21a. Methods of Service, TX R RCP Rule 21a




(e) Proof of Service. The party or attorney of record shall certify to the court compliance with this rule in writing over signature
and on the filed instrument. A certificate by a party or an attorney of record, or the return of the officer, or the affidavit of any
other person showing service of a notice shall be prima facie evidence of the fact of service. Nothing herein shall preclude any
party from offering proof that the document was not received, or, if service was by mail, that the document was not received
within three days from the date that it was deposited in the mail, and upon so finding, the court may extend the time for taking
the action required of such party or grant such other relief as it deems just.


(f) Procedures Cumulative. These provisions are cumulative of all other methods of service prescribed by these rules.


Credits
Aug. 18, 1947, eff. Dec. 31, 1947. Amended by orders of July 21, 1970, eff. Jan. 1, 1971; Oct. 3, 1972, eff. Feb. 1, 1973; July
11, 1977, eff. Jan. 1, 1978; June 10, 1980, eff. Jan. 1, 1981; Dec. 5, 1983, eff. April 1, 1984; April 24, 1990, eff. Sept. 1, 1990;
Dec. 11, 2013, eff. Jan. 1, 2014.


Editors' Notes

COMMENT--2013

     Rule 21a is revised to incorporate rules for electronic service in accordance with the Supreme Court's order--Misc.
     Docket No. 12-9206, amended by Misc. Docket Nos. 13-9092 and 13-9164--mandating electronic filing in civil cases
     beginning on January 1, 2014.



Notes of Decisions (327)

Vernon's Ann. Texas Rules Civ. Proc., Rule 21a, TX R RCP Rule 21a
Current with amendments received through 3/15/2015

End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
Rule 245. Assignment of Cases for Trial, TX R RCP Rule 245




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 11. Trial of Causes
           A. Appearance and Procedure

                                           TX Rules of Civil Procedure, Rule 245

                                          Rule 245. Assignment of Cases for Trial

                                                          Currentness


The Court may set contested cases on written request of any party, or on the court's own motion, with reasonable notice of not
less than forty-five days to the parties of a first setting for trial, or by agreement of the parties; provided, however, that when
a case previously has been set for trial, the Court may reset said contested case to a later date on any reasonable notice to the
parties or by agreement of the parties. Noncontested cases may be tried or disposed of at any time whether set or not, and may
be set at any time for any other time.

A request for trial setting constitutes a representation that the requesting party reasonably and in good faith expects to be ready
for trial by the date requested, but no additional representation concerning the completion of pretrial proceedings or of current
readiness for trial shall be required in order to obtain a trial setting in a contested case.


Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of July 22, 1975, eff. Jan. 1, 1976; Dec. 5, 1983, eff. April 1, 1984; April
24, 1990, eff. Sept. 1, 1990.



Notes of Decisions (166)

Vernon's Ann. Texas Rules Civ. Proc., Rule 245, TX R RCP Rule 245
Current with amendments received through 3/15/2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Rule 296. Requests for Findings of Facts and Conclusions of Law, TX R RCP Rule 296




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 11. Trial of Causes
           G. Findings by the Court

                                              TX Rules of Civil Procedure, Rule 296

                             Rule 296. Requests for Findings of Facts and Conclusions of Law

                                                             Currentness


In any case tried in the district or county court without a jury, any party may request the court to state in writing its findings of fact
and conclusions of law. Such request shall be entitled “Request for Findings of Fact and Conclusions of Law” and shall be filed
within twenty days after judgment is signed with the clerk of the court, who shall immediately call such request to the attention
of the judge who tried the case. The party making the request shall serve it on all other parties in accordance with Rule 21a.


Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of March 19, 1957, eff. Sept. 1, 1957; June 10, 1980, eff. Jan. 1, 1981;
Dec. 5, 1983, eff. April 1, 1984; April 24, 1990, eff. Sept. 1, 1990.



Notes of Decisions (1782)

Vernon's Ann. Texas Rules Civ. Proc., Rule 296, TX R RCP Rule 296
Current with amendments received through 3/15/2015

End of Document                                                         © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
Rule 297. Time to File Findings of Fact and Conclusions of Law, TX R RCP Rule 297




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 11. Trial of Causes
           G. Findings by the Court

                                            TX Rules of Civil Procedure, Rule 297

                             Rule 297. Time to File Findings of Fact and Conclusions of Law

                                                          Currentness


The court shall file its findings of fact and conclusions of law within twenty days after a timely request is filed. The court shall
cause a copy of its findings and conclusions to be mailed to each party in the suit.

If the court fails to file timely findings of fact and conclusions of law, the party making the request shall, within thirty days
after filing the original request, file with the clerk and serve on all other parties in accordance with Rule 21a a “Notice of Past
Due Findings of Fact and Conclusions of Law” which shall be immediately called to the attention of the court by the clerk.
Such notice shall state the date the original request was filed and the date the findings and conclusions were due. Upon filing
this notice, the time for the court to file findings of fact and conclusions of law is extended to forty days from the date the
original request was filed.


Credits
Oct. 29, 1940, eff. Sept. 1, 1941. Amended by orders of June 10, 1980, eff. Jan. 1, 1981; Dec. 5, 1983, eff. April 1, 1984; April
24, 1990, eff. Sept. 1, 1990.



Notes of Decisions (251)

Vernon's Ann. Texas Rules Civ. Proc., Rule 297, TX R RCP Rule 297
Current with amendments received through 3/15/2015

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Rule 760. Court Shall Determine, What, TX R RCP Rule 760




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VII. Rules Relating to Special Proceedings
        Section 4. Partition of Real Estate (Refs & Annos)

                                           TX Rules of Civil Procedure, Rule 760

                                          Rule 760. Court Shall Determine, What

                                                          Currentness


Upon the hearing of the cause, the court shall determine the share or interest of each of the joint owners or claimants in the real
estate sought to be divided, and all questions of law or equity affecting the title to such land which may arise.



Notes of Decisions (89)

Vernon's Ann. Texas Rules Civ. Proc., Rule 760, TX R RCP Rule 760
Current with amendments received through 3/15/2015

End of Document                                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Rule 761. Appointment of Commissioners, TX R RCP Rule 761




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VII. Rules Relating to Special Proceedings
        Section 4. Partition of Real Estate (Refs & Annos)

                                            TX Rules of Civil Procedure, Rule 761

                                         Rule 761. Appointment of Commissioners

                                                          Currentness


The court shall determine before entering the decree of partition whether the property, or any part thereof, is susceptible of
partition; and, if the court determines that the whole, or any part of such property is susceptible of partition, then the court
for that part of such property held to be susceptible of partition shall enter a decree directing the partition of such real estate,
describing the same, to be made in accordance with the respective shares or interests of each of such parties entitled thereto,
specify in such decree the share or interest of each party, and shall appoint three or more competent and disinterested persons as
commissioners to make such partition in accordance with such decree and the law, a majority of which commissioners may act.



Notes of Decisions (56)

Vernon's Ann. Texas Rules Civ. Proc., Rule 761, TX R RCP Rule 761
Current with amendments received through 3/15/2015

End of Document                                                      © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Rule 770. Property Incapable of Division, TX R RCP Rule 770




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VII. Rules Relating to Special Proceedings
        Section 4. Partition of Real Estate (Refs & Annos)

                                             TX Rules of Civil Procedure, Rule 770

                                           Rule 770. Property Incapable of Division

                                                            Currentness


Should the court be of the opinion that a fair and equitable division of the real estate, or any part thereof, cannot be made, it shall
order a sale of so much as is incapable of partition, which sale shall be for cash, or upon such other terms as the court may direct,
and shall be made as under execution or by private or public sale through a receiver, if the court so order, and the proceeds
thereof shall be returned into court and be partitioned among the persons entitled thereto, according to their respective interests.


Credits
Oct. 12, 1949, eff. March 1, 1950.



Notes of Decisions (53)

Vernon's Ann. Texas Rules Civ. Proc., Rule 770, TX R RCP Rule 770
Current with amendments received through 3/15/2015

End of Document                                                        © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
                WILLACY COUNTY CIVIL RULES

                            INDEX

PART ONE
CIVIL DISTRICT COURTS

1.1  FILING, ASSIGNMENT AND TRANSFER
1.2  TEMPORARY ORDERS
1.3  EX PARTE ORDERS
1.4  TEMPORARY AND PROTECTIVE ORDERS IN FAMILY LAW MATIERS
1.5  SEVERANCE
1.6  SETTING FOR TRlAL AND PRE-TRIAL
1.7  OTHER SETTINGS
1.8  SPECIAL SETTINGS
1.9  GENERAL PLEADINGS
1.11 INITIAL PRE-TRIALCONFERENCE
1.12 DILATORYPLEAS
1.13 APPEARANCE IN COURT FOR HEARINGS, ANNOUNCEMENTS AND/OR
     TRIAL
1.14 DISMISSAL FOR WANT OF PROSECUTION
1.15 WITHDRAWAL OF COUNSEL
1.16 FILING OF PAPERS AND/OR ELECTRONIC FILING WITII THE DISTRJCT
     CLERK
1.17 WITHDRAWAL AND COPYING OF FILES
1.18 ORDERS AND JUDGMENTS

PART2
COUNTY COURT

2.1 RULES APPLICABLE TO COUNTY COURT
PART3
GENERAL AND MISCELLANEOUS

3.1   AUTHORITYFORRULES
3.2   REPEAL OF FORJvffiRRULES
3.3   TITLE AND CITATION
3.4   PARTIAL CIVIL INVALIDITY
3.5   "COUNSEV', "LAWYERS", "ATTORNEY OF RECORD"
3.6   CONDUCT OF THE GENERAL PUBLIC
3.7   CONDUCT OF COUNSEL
3.8   CONDUCT OF THE OFFICERS OF THE COURT, INCLUDING COUNSEL
3.9   ADOPTION AND EFFECTIVE DATE


            WILLACY COUNTY LOCAL RULES PAGE 1 OF 16
pre-trial hearing. The Court may always on its own Motion set a pre-trial hearing by
issuing notice of the date and time of same to all parties.

        (c)    Counsel attending a pre-trial hearing shall be either the counsel who
expects to be lead attorney at trial or an attorney who has full authority to state the
client's position of the law and facts on pending matters, to make stipulations, and to
enter into settlement negotiations.

1.7    OTHERSETTINGS

       (a)     Counsel who request a hearing, pre-trial and/or trial date and who receives
notice of same from the Court and/or the Court Coordinator shall have the duty to give all
other parties in the case written notice immediately of such setting and to furnish a copy
of such notice to the clerk of the Court in which the case is pending. If a party receives
his copy of notice by written order mailed to parties from the clerk's office, the party is
excused from providing duplicative notice to all parties.

       (b)    No hearing shall be set on less than three (3) days' notice, and no party
shall request a hearing on less than three (3) days' notice unless that party has filed a
motion for emergency hearing, and has provided specific reasons for same. If filing a
motion requesting an emergency hearing, counsel must provide a copy of the motion and
written notice of the requested and/or any awarded hearing date by hand-delivery, telefax,
electronic transmission, or other similar means most likely to insure that opposing
counsel receives that notice. Counsel seeking the emergency hearing must also make a
good faith effort to contact all opposing counsel's offices to confirm that the opposing
counsel has received the notice.

        (c) No setting is required for a hearing on a default requiring no record or
proof; however, ifthere are any other parties to the case, notice to all such parties must be
given before any attempt is made to approach the Court to obtain a default. If other
parties indicate a desire to be present, they must be given the opportunity to or be present,
or a setting with at least three (3) days' notice must be obtained.

      (d)    Testimony for defaults requiring proof shall be scheduled with the Court
Coordinator ofthe Court in which the case is pending, and notice given to all parties.

1.8    SPECIAL SETTINGS

        Special preferential settings may be made by the Judge when, because of unusual
circumstances, more than ordinary difficulty would be encountered in having all counsel
and witnesses available when the case is reached in regular order. Cases specially set
shall take precedence over all other matters, except matters entitled to preference by law
and matters commenced but not completed in the preceding week. Other engagements of


                WILLACY COUNTY LOCAL RULES PAGE 6 OF 16